Title: To John Adams from Francis Dana, 1 August 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Paris Augt. 1st. 1780
     
     I have just received four letters from Nantes, one from Mr. Johnson, two from Mr. Williams, and one from Mr. Watson. They are short, and I will give you the substance of them in a few words. Mr. de Francey (Agent for Beaumarch) arrived at Nantes on the evening of the 28th. ultimo from, one letter says, Maryland, and another, Virginia, which he left on the 14th. of June, in the Fier Roderigue which is arrived at the Isle of Rhé, after seeing her Convoy of 18 Sail safe in the River of Bordeaux, except the Jane who foundered at Sea, a Ship with 370 320 Hdds. of Tobacco. The Fier Roderigue took two rich prizes, “one a ship with 370 Hdds. Tobacco from the West Indies for London, the other a West India Man”—Mr. Dean came passenger in the Roderigue, and is gone to Bordeaux. One letter says “Our people are not in that state of despondency on account of the loss of Charlestown, as has been represented, they are no doubt sorry for it, but they are as firm as ever, and will always support the Cause.” Another says, “The People were much deprest at the capture of Charlestown, but they have recovered, and are determined to perish or succeed in the support of their Liberty.” They had heard nothing of De Ternay—A vessel is said to be chased on shore near Rochelle, and to have left New London the 28th. of June, they had not then heard any thing of De Ternay there. No letters having come to Town can give no particulars. Thus much from these Letters. I shall go to Passy in the morning to see if there are letters for us, or any further intelligence. I am Dear Sir with much esteem and respect your friend and humble Servant
     
      FRA Dana
     
     
      P.S. Mr. Austin has receivd an answer to his memorial from Monsr. De Sartine who tells him, among other things, that His Majesty’s Ships are well supplied with Masts, but that this matter is in Comte Vergennes Department.
     
    